Mr. Presiding Justice Waterman delivered the opinion of the Court. Ho replication having been filed, the cause having been set down for hearing on bill and answer, so far as the rights of the plaintiff in error are concerned, her answer must be taken as true. The admissions made by Catherine Caplain in the answer by her filed, although made in the name of the alleged firm, can not conclude her co-defendant. Partners being agents for each other, the admissions of one in matters relating to the affairs of the partnership are receivable as evidence against the other partners. Such admissions are, however, only evidence; they do not preclude a denial of their truth. Even if the admission of Miss, • Caplain made in her answer would be under other circumstances treated as evidence against her co-defendant, in the hearing had by agreement on bill and answer, such admissions were not to be considered in passing upon the rights of the plaintiff in error. As to her, only the statements in the bill and her answer were before the chancellor. The fact that Miss Caplain filed her answer in the name of the firm added nothing to it. It was Miss Caplain’s answer and nothing more. Collier on Partnership, Secs. 707, 720, 775; Reese v. Darby, 4 Scammon 159; Gregg v. Renfrew, 24 Ill. 620; Winkler v. Winkler, 40 Ill. 179; Bressler v. McCune, 56 Ill. 475. The suit was a proceeding against the individuals ivho were alleged to have been partners. Plaintiff in error, therefore, properly prosecutes the suit in error in her name only. The decree of the Circuit Court as to Agnes Grunenberg is reversed and the bill here dismissed as to the plaintiff in error, Agnes Grunenberg. Reversed and bill dismissed as to plaintiff in error.